BARAJAS, Chief Justice,
concurring.
I write not in disagreement with the majority opinion,1 but to note the inconsistency in the law regarding the interpretation of the word “shall.” It appears to me that the definition of “shall” depends on the area of law. As such, judges are left wondering what the word means in a wide variety of contexts. Just within the Family Code, many resources are spent determining what the word means in each particular code section. After extensive analysis of the legislative history behind the specific Family Code section, Courts often construe the word to be mandatory. See, e.g., Voros v. Turnage, 856 S.W.2d 759, 761 (Tex.App.-Houston [1st Dist.] 1993, writ denied) (former Tex.Fam. Code Ann. § 14.033(k)); Morris v. State, 833 S.W.2d 624, 627 (Tex.App.-Houston [14th Dist.] 1992, pet. ref'd) (former Tex.Fam.Code Ann. § 34.02); Hanna v. Hanna, 813 S.W.2d 626, 627 (Tex.App.-Houston [1st Dist.] 1991, no writ) (former Tex.Fam.Code Ann. § 14.057); Grimes v. Flores, 717 S.W.2d 949, 951 (Tex.App.-San Antonio 1986, no writ) (former Tex.Fam.Code Ann. § 14.10); Hunter v. Hunter, 666 S.W.2d 335, 336 (Tex.App.-Houston [14th Dist.] 1984, no writ) (former Tex.Fam.Code Ann. § 11.14(d)); W.J.M.A v. State, 602 S.W.2d 397, 399 (Tex.Civ.App.-Beaumont 1980, no writ) (Tex.Fam.Code Ann. § 54.03(b) (Vernon 1986 and Vernon Pamph.1996)); Blancas v. Blancas, 495 S.W.2d 597, 601 (Tex.Civ.App.-Texarkana 1973, no writ) (Tex.Fam.Code Ann. § 3.63 (Vernon 1993)). In other instances, it is held to be merely directory. See, e.g., D.R. v. J.A.R., 894 S.W.2d 91, 95 (Tex.App.-Fort Worth 1995, writ denied) (former Tex. Fam.Code Ann. § 14.082); Connors v. Connors, 796 S.W.2d 233, 239 (Tex.App.-Fort Worth 1990, writ denied) (former Tex.Fam. Code Ann. § 14.01(b)); S.D., 667 S.W.2d at 821 (former Tex.Fam.Code Ann. § 53.05).
In my opinion, the Bar and Bench spend too much time, our most important resource, wrangling over what the word means “in this particular instance.” This renders the word, in legal circles, as having no truly reliable meaning. This is especially true whenever the Legislature enacts a new statute containing the word “shall.” Until a published opinion appears, trial courts and parties are left to guess whether the word is mandatory or directory. When the judiciary and the Legislature are as inconsistent as to what the simple word “shall” means, it is no wonder that contemporary society often asks our young “what part of NO don’t you understand?”

. I understand the importance of obtaining diagnostic studies and social, psychological, and psychiatric evaluations of the child to aid the court in determining whether the child should be tried as an adult. These important matters take time, often more time than the statutorily mandated ten-day time period. Indeed, such matters should not be rushed.